Deen, Presiding Judge,
concurring specially.
While agreeing with Divisions 2 and 3 of the majority opinion, I have reservations as to the 1st Division.
The majority opinion relies upon Lee v. State, 247 Ga. 411, 412 (6) (276 SE2d 590) (1981), which is consistent with what is held in the majority opinion of our recent whole court case of Maddox v. State 170 Ga. App. 498 (317 SE2d 617) (1984). The Lee case, however, appears to be inconsistent with later expressions of the Georgia Supreme Court. “This court has consistently held that a motion for directed verdict in a criminal trial should only be granted where there is no conflict in the evidence and the evidence demands a verdict of acquittal as a matter of law. Zuber v. State, 248 Ga. 314 (3) (282 SE2d 900) (1981). As there was a conflict in the evidence at trial, the trial court did not err in denying appellant’s motion for a directed verdict of acquittal.” Taylor v. State, 252 Ga. 125, 127 (312 SE2d 311) (1984). Compare my special concurrence in Maddox, supra, where I outlined four slightly differing combinations of standards for review of the denial of a motion for a directed verdict of acquittal used on occasion by both our court and the Supreme Court. The standard in Taylor ap*55pears to be more consistent with the statute than that suggested in Lee.
I am authorized to state that Chief Judge McMurray joins in this special concurrence.